209 F.2d 955
George L. VISCONTE, Plaintiff-Appellant,v.NEW YORK CENTRAL RAILROAD COMPANY, Defendant-Appellee.
No. 172, Docket 22945.
United States Court of AppealsSecond Circuit.
Argued Feb. 11, 1954.Decided Feb. 11, 1954.

Mervin Morehouse, Rochester, N.Y., for plaintiff-appellant.
Harris, Beach, Keating, Wilcox & Dale, Rochester, N.Y., (Charles S. Wilcox, Rochester, N.Y., of counsel) for defendant-appellee.
Before CHASE, Chief Judge, and L. HAND and MEDIAN, Circuit Judges.
PER CURIAM.


1
Judgment affirmed in open court.